DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on March 15, 2021. Claims 1, 3-13, 15-16, and 20-25 are pending. The 35 U.S.C. 112(b) rejection of claim 11 is withdrawn due to the amendment.
Applicant is advised that should claims 3-5 be found allowable, claims 8-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant alleges that Schaller (US Patent 3,857,649) does not disclose the at least one intermediate platform influences thermal transfer across the stack since there is a gap adjacent to the pivot stud 18. The Examiner respectfully disagrees since the intermediate platforms (ex. 24, and/or 44) influences thermal transfer through the stack. Heat transfer is made via conduction from the first row ceramic inlet guide vanes platforms (34, 38) into the intermediate platforms (24, 44) which surround and contact the platforms (see Fig. 1-2). Heat transfer occurs from intermediate platform into the rings (14, 48) via conduction as the intermediate platforms (24, 42) contact the ring walls directly (see jambolts 28, 46 which appear to hold the platforms 24, 42 against the ring sidewall) and via conduction indirectly through intermediate elements (ex. metal shoes (50, 22), pivot stud (18)). Additionally, heat transfer from the intermediate platform to the ring would be made via convection and radiation. Even with the intermediate platform being made of a ceramic material and being spaced from portions of the ring, the arrangement of the platform influences the heat transfer. The Examiner agrees that the arrangement of .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 25 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear what directions are encompassed by “a generally radial direction”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 6-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not reference a claim previously set forth because claim 2 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 7 which depends on claim 6 also is deficient since it depends on cancelled claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-13, 16, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in further view of Schaller (US Patent 3,857,649).
In regards to claim 1, Morrison discloses a vane assembly comprising: 
a radial stack of inner and outer rings (14, 16) and a plurality of segmented vane structures (12, par. 9) circumferentially-spaced between the inner and outer rings around a central axis (Fig. 1), the radial stack being firmly secured together in radial compression (via springs 26, 28, par. 11) exclusively by friction-fit between the inner and outer rings and the segmented vane structures (Fig. 1, 4), wherein each of the plurality of segmented vane structures includes an airfoil (18, par. 10) and inner and outer platforms (20, 22 par. 10).
Morrison does not disclose: 
the inner and outer rings have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner ring and the outer ring; and
at least one distinct intermediate platform radially trapped between one of the inner and outer platforms and one of the inner and outer rings, wherein the at least one distinct intermediate platform influences thermal transfer across the radial stack.
Jankot discloses a ceramic turbine stator assembly with inner and outer rings (16, 14) have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner and the outer ring (Col. 4, lines 4-19).
Morrison disclose a ceramic vane assembly, however do not disclose providing rings with coefficient of thermal expansion differentials to trap the assembly. Jankot, which is also directed to a ceramic turbine stator arrangement, disclose providing a thermal expansion differentials to trap the assembly to ensure the ceramic articles exhibit their greatest strength under compressively loaded conditions (Col. 4, lines 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the vane assembly of Morrison by providing the inner and outer rings have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner ring and the outer ring, as taught by Jankot, to ensure the ceramic articles exhibit their greatest strength under compressively loaded conditions (Col. 4, lines 5-7).
Furthermore, Schaller discloses at least one distinct intermediate platform (ex. 24) radially trapped between one of the inner and outer platforms and one of the inner and outer rings (Fig. 2), wherein the at least one intermediate platform influences thermal transfer across the radial stack (with intermediate platform influencing transferring of heat from the vane platforms into the ring structure, Figs. 1-2).
Morrison discloses a platform with intermediate members in between the platform and the ring, however do not disclose at least one distinct intermediate platform radially trapped. Schaller, which is 
In regards to claims 3 and 8, the modified vane assembly of Morrison comprises the at least one intermediate platform (ex. Schaller 24) includes one or more interference-fit members (Schaller 32) configured to secure the plurality of segmented vane structures in the stack (Schaller Figs. 1-2).
In regards to claims 4, 9 and 13, the modified vane assembly of Morrison comprises at least one spring (26, 28) mechanically trapping the segmented vane structures in radial compression between the inner and outer rings.
In regards to claims 6-7 and 16, the modified vane assembly of Morrison comprises the vane assembly includes a ceramic material, wherein the ceramic material is a ceramic matrix composite (Morrison par. 9).
In regards to claim 11, the modified vane assembly of Morrison comprises each of the segmented vane structures is a monolithic piece including the airfoil and the inner and outer platform (Morrison par. 10).
In regards to claim 12, the modified vane assembly of Morrison comprises the monolithic piece comprises a monolithic ceramic material (Morrison par. 10).
In regards to claim 20, the modified vane assembly of Morrison comprises each of the segmented vane structures is a monolithic piece including the airfoil and the inner and outer platforms (par. 10), each 
In regards to claim 21, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform includes a first intermediate platform (Schaller 44) radially trapped between the outer platform and outer ring (Fig. 1), and a second intermediate platform (Schaller 24) radially trapped between the inner platform and the inner ring (Fig. 1).
In regards to claim 22, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform includes a first intermediate platform (Schaller 44) radially trapped between the outer platform and outer ring (Schaller Fig. 1), and wherein the outer platform (Schaller 38) has a first axial distance between a leading end and the trailing end of the outer platform, and the at least one distinct intermediate platform (Schaller 44) has a second axial distance between a leading end and a trailing end of the distinct intermediate platform, and the second axial distance is smaller than the first axial distance (see Schaller Fig. 1 with the outer platform 38 extending further in the axial direction than the intermediate platform 44).
In regards to claim 25, the modified vane assembly of Morrison comprises the inner ring is flexible (see Morrison metallic ring 16, see Jankot continuous metallic shroud 22) in a generally radially direction to mechanically trap the plurality of segmented vane structures in radial compression (Morrison Fig. 1, Jankot Fig. 1).

Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Uskert (US 2010/0284805) and Bart (US 2013/0136605).
In regards to claims 5, 10 and 15, the modified vane assembly of Morrision contains all of the claimed elements as set forth in the rejection of claims 4, 9 and 13, except at least one wedge located radially between the segmented vane structures and at least one of the inner and outer rings such that the wedge causes compression of the at least one spring, and a retainer ring secured to at least one of the 
Uskert discloses at least one wedge (68) located radially between the vane structures (64) and at an outer ring (48) such that the wedge causes compression of at least one spring (94), and a retainer (74) secured to at least one of the inner and outer rings adjacent the wedge, the retainer mechanically restricting axial movement of the wedge (Fig. 2).
Bart discloses a retainer ring (81) in conjunction with wedge mechanism (82) mechanically restricting axial movement of the wedge (Figs. 2, 5).
Morrison discloses a vane assembly with a spring loaded mechanism to compress the vane assembly, however do not disclose a wedge locking mechanism. Uskert, which is also directed to the securement of blades or vanes in a turbine under compression with a spring, discloses a wedge mechanism that locks the position of the vane within the assembly (par. 6). Furthermore, Bart, which is also directed to the securement of blades in a turbine, discloses a retaining ring in conjunction with the wedge mechanism securing a blade radially and axially, and enabling precise positioning without overhanging and tilting (pars. 12, 19 and 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the vane assembly of Morrision by providing at least one wedge located radially between the vane structures and at an outer ring such that the wedge causes compression of at least one spring, and a retainer secured to at least one of the inner and outer rings adjacent the wedge, the retainer mechanically restricting axial movement of the wedge, as taught by Uskert, and by providing a retainer ring in conjunction with wedge mechanism mechanically restricting axial movement of the wedge, as taught by Bart, to lock the position of the vane within the assembly (Uskert par. 6), and to secure the blade radially and axially, and enabling precise positioning without overhanging and tilting (Bart pars. 12, 19 and 20).

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent Application 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Isobe (JP59-185804 A, see English translation provided).
In regards to claim 23, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform (Schaller 42) is radially trapped between the outer platform and the outer ring (Schaller Fig. 1).
The modified vane assembly of Morrison lacks the at least one spring is radially between the at least one distinct intermediate platform and the outer ring.
Isobe discloses at least one spring (leaf spring 36) is radially between at least one distinct intermediate platform (32, 34) and the outer ring (28).
Morrison discloses a vane assembly with a spring which is modified to have at least one distinct intermediate platform, however it is unclear in the combined arrangement the at least one spring is radially between the at least one distinct intermediate and the outer ring. Isobe, which is also directed to a ceramic vane assembly, discloses at least one spring radially between at least one distinct intermediate platform and the outer ring which provides a compact arrangement absorbs the thermal expansion and contraction of the vane stack, and easily mount and disassemble the assembly (see English translation of Isobe page 5, lines 1-8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the vane assembly of Morrision by providing the at least one spring is radially between the at least one distinct intermediate platform and the outer ring, as taught by Isobe, to absorb the thermal expansion and contraction of the vane stack, and easily mount and disassemble the assembly (see English translation page 5, lines 1-8).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent Application 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Uskert (US 2010/0284805).

The modified vane assembly of Morrison lacks the at least one distinct intermediate platform includes at least one arm that wraps around at least one of a leading and a trailing end of the outer platform.
Uskert discloses at least one distinct intermediate platform (74) includes at least one arm (78, 80) that wraps around at least one of a leading and a trailing end of an outer root (64, Fig. 3).
Morrison discloses a vane assembly which is modified to have at least one distinct intermediate platform surrounding the outer platform, however lacks at least one arm that wraps around at least one of a leading and trailing of the platform. Uskert, which is also directed a vane assembly for composite components, discloses an intermediate platform having arms which minimize the space required for holding the vane (Usert par. 34). Thus, it would have been obvious to one having ordinary skill in the art to further modify the vane assembly of Morrrison by providing at least one distinct intermediate platform includes at least one arm that wraps around at least one of a leading and a trailing end of an adjacent vane root structure, as taught by Uskert, such that the at least one arm wraps around one of a leading and a trailing edge of the outer platform, to minimize the space required for holding the vane (Usert par. 34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
4/1/2021



/WOODY A LEE JR/Primary Examiner, Art Unit 3745